EXHIBIT 21.1 SUBSIDIARIES OF AMBASSADORS INTERNATIONAL, INC. 1. Ambassadors, LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors International, Inc. 2. Ambassadors Cruise Group, LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors International, Inc. 3. American West Steamboat Company, LLC, an Oregon limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 4. EN Boat LLC, an Oregon limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 5. QW Boat Company LLC, an Oregon limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 6. DQ Boat, LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 7. AQ Boat, LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 8. MQ Boat, LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 9. Ambassadors International Cruise Group (USA), LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors International Cruise Group, LLC 10. Ambassadors International Marshall Islands, a Marshall Islands limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 11. Ambassadors International Cruise Group LLC, a Marshall Islands limited liability company, a wholly-owned subsidiary of Ambassadors International Marshall Islands, LLC 12. Ambassadors International Cruise Group, LLC, a Marshall Islands limited liability company, a wholly-owned subsidiary of Ambassadors International Marshall Islands, LLC 13. Windstar Sail Cruises Limited, a Bahamas company, a wholly-owned subsidiary of Ambassadors International Cruise Group, LLC 14. Wind Spirit Limited, a Bahamas company, a wholly-owned subsidiary of Windstar Sail Cruises Limited 15. Wind Star Limited, a Bahamas company, a wholly-owned subsidiary of Windstar Sail Cruises Limited 16. Degrees Limited, a Bahamas company, a wholly-owned subsidiary of Windstar Sail Cruises Limited 17. Ambassadors International Investments, LLC, a Marshall Islands company, a wholly-owned subsidiary of Ambassadors International Cruise Group, LLC 18. CQ Boat, LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC 19. Contessa Boat, LLC, a Delaware limited liability company, a wholly-owned subsidiary of Ambassadors Cruise Group, LLC
